By the Court.

Lumpkin, J.
delivering the opinion.
This cause came on to be heard upon the bill, answer, exhibits and replication, admissions and proofs, it being a suit *40brought by the complainants, who were the widow and only child of William T. Hopkins, deceased, against the defendants, who were the executors of William T. Hopkins, deceased, (the said William T. having departed this life in the month of March, in the year one thousand eight hundred and forty-eight,) for a reasonable support.and maintenance of said widow and child for the twelve months immediately succeeding the death of the testator, the executors having refused to pay the same.
The answer having admitted that the complainants were the only lawful family of the deceased testator, and having stated that the said estate was considerable, and much more than sufficient to pay all debts and demands against it, further stated, that by the will of the deceased he bad given seventeen negroes and certain other specific articles, and also the tenth part of all his crops remaining unsold, and the tenth part of all his ready money to his wife during her widowhood, (with the exception of the ready money, which he gave her absolutely,) then proceeded to deny the right of complainants to receive any reasonable maintenance from the said estate for the said twelve months. The other complainant, Susan Anna, having also been left a considerable estate by the testator, in the hands of trustees, for her benefit.
It was stated in the answer and admitted by the complainants, that the tenth part of the ready money, and the tenth part of the crops remaining unsold, together with most of the other specific legacies, as directed by the testator, were delivered over to the complainant, Elizabeth H. on account and in accordance with said will, soon after the death of the testator and wfithin twelve months thereafter; it being further admitted, by the defendants, however, that said money and specific articles were so delivered on account of said legacy, and not under the provisions of the Act of the General Assembly of the State of Georgia, passed in 1838, for the relief of widows and orphans.
It was further admitted by the defendants that complainant, Susan Anna Hopkins, was compelled to travel for her health, under the advice of her physician, as charged in the bill, and that the return of the executors to this bill of exceptions attached *41(and which is herein incorporated and considered as part and parcel thereof,) was a true copy of the actings and doings of the executors, and of the income of said estate for the year ending the 4th day of June, 1849.
The Court, after argument had, charged the Jury “ that the meaning of the adjective reasonable, is relative; that what would be a reasonable support and maintenance in one case, would be unreasonable in another, and that it was their province and duty to look to the circumstances in life of the testator and his family, the amount and situation of his estate, with the view of ascertaining what would be a reasonable support and maintenance for his wife and only child.”
And the Jury found in favor of the complainants the following decree: “ This cause came on to be heard upon bill, answer, replication and proof and exhibits, whereupon we, the Jury, order, adjudge, decree and find for the complainants the sum of six thousand dollars, and we order, adjudge and decree, that the defendants, as executors of William T. Hopkins, deceased, do pay over to the complainants, the widow and only child of the deceased, the said sum of six thousand dollars with costs of suit; and we further order, adjudge and decree, that the complainants have leave to issue execution, founded upon this decree, to collect the said sum of six thousand dollars, with costs of suit.”
Upon the finding of which decree, the complainants, by their solicitors, moved the Court for a new trial, upon the ground that the decree of the Jury was excessive in amount, and not such reasonable maintenance as is contemplated by the Act of the General Assembly, December 29, 1838.
Upon which motion, by consent of the solicitors, argument was had in vacation, the testimony hereinbefore recited to stand as the brief of the testimony, and his Honor, Judge Jackson, after hearing the argument, gave the following decision:
The bill in this case was filedby complainants, the wife and only legitimate child of Wm. T. Hopkins, deceased, to recover from the executors of his estate a reasonable support and maintenance for twelve months next ensuing immediately after his death, under the Act of 1838. It was in evidence before the Jury, that *42his estate was very large, yielding an income of twelve thousand dollars per annum, and that a large balance in cash from the sale of crops was left in the hands of his executors. It was also in evidence, that Susan Anna Hopkins had been in weak health during the year succeeding her father’s death, and that under medical advice, her mother had travelled with her for the purpose of restoring it. The Court charged the Jury that the meaning ■of the adjective reasonable, is relative; that what would be a reasonable support and maintenance in one case, would be unreasonable in another; that it was their province and duty to look to the circumstances in life of the testator and his famdy, the amount and situation of his estate, etc. -with a view of ascertaining what would be a reasonable support and maintenance for his wife and only child. No exception has been taken to this charge. The decree of the Jury was for six thousand dollars. The question before me, is not whether I consider this amount large, but whether, under all the circumstances of the case, it is so excessive as to make it my duty, in exercise of a sound discretion, to set it aside. The law was properly given in charge to the Jury. This is admitted. There is no evidence to show that they were not honest and impartial men. They were a special Jury of the County in which the testator and his family lived. The question before them was a question of fact solely for their determination. ,. They decreed one-half of the income as a reasonable support, under the circumstances, for the complainants. I cannot feel authorized to interfere with their verdict, especially when I recollect that the contest is not between the complainants and creditors of the estate, but between the complainants and residuary legatees (and of these there are but two.) Susan A. Hopkins is one, who appears as a complainant in this action. One-half of the amount of this decree must, therefore, come from her legacy. Under the peculiar circumstances of this case, I should be loth to disturb this verdict, and the legislation of the State clearly teaches me, that Judges should not, except under most extraordinary circumstances, interfere with verdicts of Juries, based upon facts. The motion for a new trial must, therefore, be overruled.
*43To which decision, the defendants excepted, on the following grounds:
1st. That his Honor, the Judge, erred in refusing to grant the new trial moved for in the above case.
2d. That his Honor erred in deciding that the amount of the decree was not such excessive maintenance, under a just construction of the Act of 1838, as required the interposition of the Court in granting a new trial.
The following is the return of the executors appended to the-record, and made a part thereof:

The Estate of Wm. T. Hopkins in account current with George-Lang and George W. Thomas, executors.





*44






*45


[1.] We concur with counsel for the plaintiffs in error, that excessive damages is good cause for granting a new trial, and that the discretion of Courts may be properly exercised in this respect in two cases: one where the law recognizes some fixed rules and principles in measuring the damages, whence it may be known that there is error in the verdict, as in actions on contracts or for torts done to property, the value of which may be ascertained by evidence.
[2.] The other includes suits for personal injuries, where, although there is no fixed criterion for assessing the damages, yet the Court must conclude, from the exorbitancy of them, that the Jury acted from passion, partiality or corruption.
But, as was very pertinently remarked by Chief Justice Parsons, in the case of Coffin vs. Coffin, cited in the argument to enable the Court to draw the conclusion, that some foreign and disturbing influence has acted on the minds of the Jury, which naturally produced error or injustice; satisfactory evidence should be offered to show that the damages are excessive, and in our opinion, this evidence is not before us.
[3.] We may be impressed with the belief that the maintenance allowed in this case, although it amounted to but one-half the annual income of the estate, was too great, and that a less sum would have been adequate to the support of the family, as contemplated by the Act of 1838.
But where is the proof in the record to justify this inference? The Jury were taken from the neighborhood; there is no evi*46dence that they were tampered with, or were connected with either party. The cause, it is conceded, was fairly and fully submitted to them, and they found a verdict for the plaintiffs, assessing their support at one-half of the net yearly income of the estate. As Judges, we are not authorized to substitute our conjectures or apprehensions for the determination of that body on whom the law has devolved the duty of deciding, duly weighing all the circumstances of the case.
Piad proof been introduced in the trial that three thousand dollars was an ample allowance for the widow and daughter in that part of the country, considering their condition in life and the size of the estate, then a verdict given for double that amount, would have carried on its face the evidence that it was founded in bias or prejudice. But no such testimony was tendered. Judges should be very cautious, therefore, how they overthrow verdicts given by twelve men on their oaths, on the ground of excessive damages, upon a matter left so entirely to their discretion, especially where the presiding Judge before whom the cause was tried, and who is presumed to have been familiar with all the facts, has refused to interfere. For this Court to order a re-hearing, under such circumstances, it must be made manifest by the p'oof that the damages were “ flagrantly outrageous and extravagant.”
The verdict, consequently, cannot be set aside.